Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 20, 2017

                             No. 04-17-00321-CR, 04-17-00322-CR
                              04-17-00323-CR & 04-17-00324-CR

                                         Logan FIELD,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                   From the 216th Judicial District Court, Kerr County, Texas
                 Trial Court No. A16292, A16292, A16293, A16294 & A16295
                         Honorable N. Keith Williams, Judge Presiding


                                         ORDER
        After we granted Appellant’s first and second motions for extension of time to file the
brief, Appellant’s brief was due on November 15, 2017. See TEX. R. APP. P. 38.6(a). On the due
date, Appellant filed a third motion for an extension of time—for counsel to discuss the case
with Appellant and, preferably, to arrange for Appellant to file a motion to dismiss these appeals.
        Appellant’s motion is GRANTED. We ORDER Appellant to file a motion to dismiss
these appeals or another responsive motion not later than December 1, 2017.


                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of November, 2017.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court